ANDERSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the opinion for the court, except with respect to the juror misconduct issue. I disagree with the majority’s conclusion that the two remarks are ambiguous.
With respect to the first remark — “these guys sitting across from us think they’re going to get off on this” — I agree with the district court that “the most logical interpretation of it” was that it conveyed “some conclusion adverse to the defendants.” I conclude that this remark reflects a premature opinion on the part of the juror, voiced on the second day of a four-week trial.
Nor can I conclude that the second remark is ambiguous. The remark was made by one of the two jurors involved in the first remark. The remark was made from the jury box when a DEA agent was about to testify. Under these circumstances, it seems clear to me that the remark — “do it to him good” — unambiguously indicates a premature opinion on the part of the juror. Moreover, the tenor of the remark indicates that the premature opinion was held with considerable intensity, increasing the difficulty that the juror could set aside the opinion and rely solely on the evidence.
In cases of “speculative or unsubstantiated allegation^] of misconduct” (majority at 734), the obligation of the district court to investigate is light; however, I cannot conclude that this is such a case. Rather, I conclude that the remarks in this case represent a serious indication of jury contamination, and thus triggered a heavier burden on the part of the district court to investigate. With respect to this issue, I respectfully dissent.